Exhibit 10.2
Attachment A (Services and Restrictions During the Transition Period) to this
exhibit is omitted pursuant to Item 601(a)(5) of Regulation S-K. We agree to
furnish supplementally a copy of this attachment to the Securities and Exchange
Commission upon request.
February 24, 2020
Keith Block
c/o salesforce.com, inc.
Re: Transition Agreement
Dear Keith,
As we have discussed, your employment with salesforce.com, inc. (the “Company”)
will terminate effective as of February 25, 2021 (the “Separation Date”) and the
Company wishes to retain your service through the Separation Date (or such
earlier date as provided in Section III below) (the “Transition Period”).
I.Services
You and the Company agree that you shall no longer serve in the role of Co-Chief
Executive Officer after the date of this letter agreement (the “Agreement”).
During the Transition Period and subject to details and limitations contained in
Attachment A, you will continue to be employed by the Company and will perform
such duties as reasonably directed by the Chief Executive Officer and described
in Attachment A (the “Services”), which may include (without limitation) advice
on customer relations and assisting with the transition of your duties. You
agree that you will not be employed by or provide services to any other person
or entity during the Transition Period, except as specifically permitted by this
Agreement. For the avoidance of doubt, your resignation from the Company’s board
of directors is effective as of the date hereof.
You agree that you will be reasonably available to the Company during the
Transition Period. You may (i) serve on the board of directors or similar
governing body of other business entities and (ii) engage in other outside
activities; provided, however, that any activities that create a possible
conflict with the Company or are related in any way to the Company’s business
must be approved in writing by the Company’s Chief Legal Officer, which approval
shall not be unreasonably withheld. Provided, further, that employment or
full-time services for compensation with any other person or entity during the
Transition Period shall be prohibited and the Transition Period shall
automatically terminate upon your commencement of such employment or other
full-time service.
During the Transition Period, you shall have the title of “Advisor to the Chief
Executive
II.Compensation during the Transition Period



--------------------------------------------------------------------------------

February 24, 2020
Page 2 of 13
During the Transition Period, you shall continue to receive a base salary, in
accordance with the Company’s payroll procedures (the “Base Salary”). Your Base
Salary shall be calculated as follows: (i) from the date hereof through May 31,
2020 (the “Initial Advisory Period”), your Base Salary will be equal to your
salary as in effect immediately prior to the date hereof and (ii) during the
remaining Transition Period, your Base Salary shall be paid at the rate of
$54,080 per annum. You also will continue to vest in your currently-outstanding
equity awards of the Company during the Transition Period, subject to the terms
of the applicable Company equity plan and equity award agreements. For the
avoidance of doubt, your provision of Services and agreed-upon continued
employment with the Company under this Agreement is sufficient to meet any and
all employment, service provider or similar criteria in such equity plan and
award agreements. Any equity awards that have not vested as of the end of the
Transition Period shall be permanently forfeited. In all other respects, the
exercise of your vested options and the other terms of your outstanding equity
awards shall continue to be governed by the terms and conditions of the
applicable Company equity plan and equity award agreements. During the
Transition Period, you shall remain subject to the Company’s Insider Trading
Policy, including provisions that require certain persons to preclear
transactions in Company securities and limit trading to open window periods,
subject to certain exceptions. As of February 25, 2020, you will no longer be
considered a Section 16 officer, and your obligations regarding your equity
shall change accordingly (and the Company will provide you information regarding
the implications of that status change). Notwithstanding the foregoing, you
confirm that you are not aware of any reason why you would not be able to
sign/make the FY20 10-K certifications as if you were Co-Chief Executive
Officer.
During the Initial Advisory Period, you also will continue to be eligible to
participate in the Company’s employee benefit plans to the extent permitted by
applicable plan terms and Company policy. Following the Initial Advisory Period,
through the end of the Transition Period you shall continue to be eligible to
participate only in the Company’s health and welfare plans to the extent
permitted by applicable plan terms and Company policy. Following the end of the
Transition Period, you will be eligible to elect “COBRA” health continuation
coverage. If you timely elect COBRA coverage and subject to your execution and
non-revocation of the Supplemental Release attached as Attachment B, the Company
will pay 18 months of all applicable COBRA-related expenses, including both the
employer and employee portions of the premiums. Thereafter, you will be solely
responsible for timely payment of all remaining COBRA premiums for the duration
of COBRA coverage (if any).
In addition, subject to your compliance with the terms hereof, you shall receive
payment of (i) 100% of your fiscal year 2020 Gratitude Bonus in April 2020,
calculated and payable in the normal course (the “FY 2020 Bonus”) and (ii)
during each full month of the Initial Advisory Period you shall receive a
payment equal to 1/12th of your FY 2020 Bonus, payable in monthly installments
(the “Transition Bonus”).
The Company will also reimburse you for the reasonable cost of a laptop and
cellular telephone.
III.Early Termination of Transition Period
The Transition Period shall terminate prior to February 25, 2021 in the
following circumstances:



--------------------------------------------------------------------------------

February 24, 2020
Page 3 of 13
A.Termination by the Company
The Company may terminate the Transition Period prior to February 25, 2021 only
for Cause (and not, for the avoidance of doubt, for any other reason), as
defined below. In the event the Company terminates the Transition Period for
Cause, your equity awards shall stop vesting upon such termination and shall be
forfeited to the extent unvested, and you shall only receive the accrued but
unpaid Base Salary through the date of termination. You will not receive a FY
2020 Bonus if not previously paid.
For purposes of this Agreement, “Cause” mean any one of the foregoing: (i) an
act of dishonesty made by you in connection with your responsibilities to the
Company, (ii) your conviction of, or plea of nolo contendere to, a felony or any
crime involving fraud, embezzlement or any other act of moral turpitude, (iii)
your gross misconduct, (iv) your unauthorized use or disclosure of any
proprietary information or trade secrets of the Company or any other party to
whom you owe an obligation of nondisclosure as a result of your relationship
with the Company; (v) your willful breach of any obligations under any written
agreement or covenant with the Company; or (vi) your continued willful failure
to perform your employment duties hereunder, provided, however, that in the case
of (iii), (v) and (vi) Cause will only be deemed to exist in the event that you
have failed to cure (if curable) such misconduct, breach or failure within
fifteen (15) days following written notice by the Company.
B.Termination by You
You may terminate the Transition Period for any reason prior to February 25,
2021 upon ten (10) days’ written notice. In addition, the Transition Period
shall automatically terminate upon your commencement of employment or other
full-time service for compensation with any other person or entity (and you
shall notify the Company in writing promptly following accepting any such
employment or full-time service) unless you are otherwise authorized by the
Company as provided in Section I to provide services to any other person or
entity during the Transition Period. Upon any such termination, your equity
awards shall stop vesting, and you shall only receive the accrued but unpaid
Base Salary and Transition Bonus through the date of termination and the FY 2020
Bonus (subject to the provisions of Section II). In the event of your death or
disability, you or your heirs, as applicable, shall receive the remaining Base
Salary and Transition Bonus payable to you through the Separation Date and the
FY 2020 Bonus (if unpaid) in April 2020.
IV.Proprietary Rights Agreement
By signing this Agreement, you reaffirm and agree to observe, abide by and be
bound by the terms of the Employee Inventions and Proprietary Rights Assignment
Agreement that you signed with the Company (the “Confidentiality Agreement”).
This includes, without limitation, the provisions therein regarding
nondisclosure of the Company’s confidential and proprietary information and
non-solicitation of Company employees. You also agree that no later than
promptly following your last day of employment hereunder, you will make a
reasonable and good faith effort to search for and return all documents and
other items provided to you by the Company, developed or obtained by you in
connection with your service with the Company, or



--------------------------------------------------------------------------------

February 24, 2020
Page 4 of 13
otherwise belonging to the Company. Notwithstanding any other provision herein
or in any other agreement, you shall not be held liable under this Agreement,
any other agreement, or any federal or state trade secret law for making a
confidential disclosure of a Company trade secret or other confidential
information to a government official or an attorney for the purpose of reporting
or investigating a suspected violation of law or regulation, or in a court
filing under seal.
V.Non-Disparagement
You agree to refrain from any disparagement, defamation, libel, or slander of
the Company and all Section 16 officers of the Company as of the date of this
Agreement. The Company shall instruct all Section 16 officers of the Company to,
refrain from any disparagement, defamation, libel, or slander of you, in all
cases. Nothing in this paragraph shall preclude any party from making truthful
statements that are reasonably necessary to comply with applicable law,
regulation or legal process, or to defend or enforce your or the Company’s
rights under this Agreement or any other agreement between you and the Company.
VI.Release
By signing this Agreement, you, on your own behalf and on behalf of your heirs,
family members, executors, agents, and assigns, hereby and forever release the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”) from, and agree not to sue concerning, or in any manner to
institute, prosecute, or pursue, any claim, complaint, charge, duty, obligation,
demand, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that you may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the date of your signing of this
Agreement, including, without limitation:
a.any and all claims relating to or arising from your employment relationship
with the Company and the termination of that relationship;
b.any and all claims relating to, or arising from, your right to purchase, or
actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law. For the avoidance of doubt, this does not affect your
right to continued vesting under Section II above;
c.any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander;



--------------------------------------------------------------------------------

February 24, 2020
Page 5 of 13
negligence; personal injury; assault; battery; invasion of privacy; false
imprisonment; conversion; and disability benefits;
d.any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Employee Retirement Income Security Act of 1974;
the Worker Adjustment and Retraining Notification Act; the Family and Medical
Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control and Reform
Act; the California Family Rights Act; the California Labor Code; the California
Fair Employment and Housing Act; the Age Discrimination in Employment Act; and
the Older Workers Benefit Protection Act;
e.any and all claims for violation of the federal or any state constitution;
f.any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;
g.any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by you as a result of this Agreement; and
h.any and all claims for attorneys’ fees and costs.
You agree that the release set forth in this section shall be and remain in
effect in all respects as a complete general release as to the matters released.
Notwithstanding any other term in this Agreement, this release does not extend
to any obligations or rights incurred under this Agreement. Notwithstanding any
other term in this Agreement, this release does not release claims or rights
that cannot be released as a matter of law, including, but not limited to, your
right to file a charge with, participate in an investigation by, provide
information to, or otherwise assist the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give you the right to recover any monetary damages from the Company; your
release of claims herein bars you from recovering such monetary relief from the
Company). Notwithstanding any other term in this Agreement, nothing herein shall
constitute a release of your right to the broadest indemnification possible
under any indemnification agreement with the Company, including but not limited
to your Indemnification Agreement with the Company dated June 6, 2013, or any
other applicable agreement, insurance policies, by-laws, or under applicable
law, including the California Labor Code. Notwithstanding any other term in this
Agreement, this release does not release claims or your right: to receive
benefits required to be provided in accordance with applicable law, including
without limitation, continued health coverage under COBRA; in and to your
Company equity including your RSUs, PRSUs, and options, including, without
limitation, your right to vest during the term of your employment, receive
delivery of, exercise, hold and sell your Company equity (subject to the terms
of the documents and plans governing such equity); arising after the date you
execute



--------------------------------------------------------------------------------

February 24, 2020
Page 6 of 13
this Agreement. In addition, nothing herein shall waive your right to receive
any whistleblower award.
You acknowledge that you have been advised to consult with legal counsel and are
familiar with the provisions of California Civil Code Section 1542, a statute
that otherwise prohibits the release of unknown claims, which provides as
follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
You, being aware of said code section, agree to expressly waive any rights you
may have thereunder, as well as under any other statute or common law principles
of similar effect.
You further represent that you have no lawsuits, claims, or actions pending in
your name, or made on your behalf by any other person or entity, against the
Company or any of the other Releasees.
You understand that this Agreement shall be null and void if not executed and
returned to the Company on the date hereof or within 21 days thereafter. This
Agreement will become effective on the eighth (8th) day after its execution (the
“Effective Date”) by you, provided that you have not revoked his acceptance by
notifying Amy E. Weaver at salesforce.com, inc., 415 Mission Street, San
Francisco, CA 94105 or by email aweaver@salesforce.com in writing on or before
the seventh (7th) day after its execution by you.
You acknowledge that you are waiving and releasing any rights you may have under
the Age Discrimination in Employment Act of 1967 (“ADEA”) and the Older Workers
Benefit Protection Act (“OWBPA”), and that this waiver and release is knowing
and voluntary. You agree that this waiver and release does not apply to any
rights or claims that may arise under the ADEA and OWBPA after the date of your
execution of this Agreement. You acknowledge that the consideration given for
this waiver and release is in addition to anything of value to which you were
already entitled. You further acknowledge that you have been advised by this
writing that: (a) you should consult with an attorney prior to executing this
Agreement; (b) you have twenty-one (21) days within which to consider this
Agreement; (c) you have seven (7) days following his execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes you from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so. In the event you sign this
Agreement and return it to the Company in less than the 21-day period identified
above, you hereby acknowledge that you have freely and voluntarily chosen to
waive the time period allotted for considering this Agreement.
VII.Breach



--------------------------------------------------------------------------------

February 24, 2020
Page 7 of 13
You acknowledge and agree that any material breach of this Agreement, or of any
provision of the Confidentiality Agreement, shall entitle the Company
immediately to cease providing the consideration provided to you under this
Agreement and to obtain damages, except as provided by law.
VIII.No Admission of Liability
You and the Company understand and acknowledge that this Agreement constitutes a
compromise and settlement of any and all actual or potential disputed claims by
you and the Company. No action taken by the Company or you hereto, either
previously or in connection with this Agreement, shall be deemed or construed to
be (a) an admission of the truth or falsity of any actual or potential claims or
(b) an acknowledgment or admission by the Company or you of any fault or
liability whatsoever to you, the Company or to any third party.
IX.Costs
The parties shall each bear their own costs, attorneys’ fees, and other fees
incurred in connection with the preparation of this Agreement.
X.ARBITRATION
THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF, RELATING TO, OR
RESULTING FROM THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE
MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN THE CITY AND COUNTY
OF SAN FRANCISCO, BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”),
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE
ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER



--------------------------------------------------------------------------------

February 24, 2020
Page 8 of 13
PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS SECTION CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN
THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.
XI.Authority
The Company represents and warrants that the undersigned has the authority to
act on behalf of the Company and to bind the Company and all who may claim
through it to the terms and conditions of this Agreement. You represent and
warrant that you have the capacity to act on your own behalf and on behalf of
all who might claim through you to bind you to the terms and conditions of this
Agreement. Each party warrants and represents that there are no liens or claims
of lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein.
XII.No Representations
You represent that you have had an opportunity to consult with an attorney, and
have carefully read and understand the scope and effect of the provisions of
this Agreement. You have not relied upon any representations or statements made
by the Company that are not specifically set forth in this Agreement.
XIII.Status; Tax Withholdings
During the Transition Period, you will be considered an employee of the Company
for purposes of applicable law and benefit plan purposes. All payments pursuant
to this Agreement are subject to all applicable tax withholdings.
XIV.Severability
In the event that any provision or any portion of any provision hereof or any
surviving agreement made a part hereof becomes or is declared by a court of
competent jurisdiction or arbitrator to be illegal, unenforceable, or void, this
Agreement shall continue in full force and effect without said provision or
portion of provision.
XV.Entire Agreement
This Agreement and attachments represent the entire agreement and understanding
between the Company and you concerning the subject matter of this Agreement and
your employment with and separation from the Company, and the events leading
thereto and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement
and your relationship with the Company, with the exception of the agreements
referenced in this Agreement, including but not limited to your indemnification



--------------------------------------------------------------------------------

February 24, 2020
Page 9 of 13
agreements referenced in Section VI, Confidentiality Agreement and any
applicable Company equity plan or equity award agreement. In addition, for the
avoidance of doubt, you acknowledge that (i) you are not entitled to receive,
and will not receive, any severance benefits pursuant to the letter agreement
between you and the Company dated May 2, 2013 and (ii) your obligations under
Sections V and VI of such letter agreement shall continue in effect in
accordance with their terms.
XVI.No Oral Modifications
This Agreement may only be amended in a writing signed by you and the Company’s
Chief Legal Officer.
XVII.Section 409A
It is intended that this Agreement comply with, or be exempt from, Internal
Revenue Code Section 409A and the final regulations and official guidance
thereunder (“Section 409A”) and any ambiguities herein will be interpreted to so
comply and/or be exempt from Section 409A. Each payment and benefit to be paid
or provided under this Agreement is intended to constitute a series of separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
Payments under Section 2 of this Agreement will be made no later than March 15
of the calendar year immediately following the year in which this Agreement is
executed. The Company and you will work together in good faith to consider
either (i) amendments to this Agreement, or (ii) revisions to this Agreement
with respect to the payment of any awards, which are necessary or appropriate to
avoid imposition of any additional tax or income recognition prior to the actual
payment to you under Section 409A.
XVIII.Governing Law
This Agreement shall be governed by the laws of the State of California, without
regard to choice-of-law provisions. You consent to personal and exclusive
jurisdiction and venue in the State of California.
XIX.Counterparts
This Agreement may be executed in counterparts and by facsimile, and each
counterpart and facsimile shall have the same force and effect as an original
and shall constitute an effective, binding agreement on the part of each of the
undersigned.
XX.Voluntary Execution of Agreement
You understand and agree that you executed this Agreement voluntarily, without
any duress or undue influence on the part or behalf of the Company or any third
party, with the full intent of releasing all of your claims against the Company
and any of the other Releasees.
XXI.No Duty to Mitigate
You shall have no duty to mitigate any breach of this Agreement by the Company.




--------------------------------------------------------------------------------

February 24, 2020
Page 10 of 13
IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.

Keith Block, an individual
Dated: 2/24/2020
/s/ Keith Block SALESFORCE.COM,INC.
Dated: 2/24/2020
By: /s/ Brent Hyder





--------------------------------------------------------------------------------

February 24, 2020
Page 11 of 13
ATTACHMENT A


[Omitted]





--------------------------------------------------------------------------------

February 24, 2020
Page 12 of 13
ATTACHMENT B
SUPPLEMENTAL RELEASE OF CLAIMS
This Supplemental Release of Claims (“Supplemental Release”) is made by and
between Keith Block (“Employee”) and salesforce.com, inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).
In consideration for the mutual promises and consideration provided both herein
and in the Letter Agreement between the Employee and the Company dated as of
February 23, 2020 (the “Letter Agreement”), Employee hereby extends the waiver
and release of the Releasees in the Letter Agreement to any claims that may have
arisen on or prior to the date of Employee’s signing of this Supplemental
Release.
The undersigned parties further acknowledge that the terms of the Letter
Agreement shall apply to this Supplemental Release and are incorporated herein.
Employee understands that this Supplemental Release shall be null and void if
not executed and returned to the Company on his date of termination of
employment or within 21 days thereafter. This Supplemental Release will become
effective on the eighth (8th) day after its execution (the “Supplemental Release
Effective Date”) by the Employee, provided that Employee has not revoked his
acceptance by notifying Amy E. Weaver at salesforce.com, inc., 50 Fremont
Street, St. San Francisco, CA 94105 or by email aweaver@salesforce.com in
writing on or before the seventh (7th) day after its execution by him. Following
the Supplemental Release Effective Date, the Company will provide Employee the
COBRA benefits described in, and subject to the terms of, Section II of the
Letter Agreement.
Employee acknowledges, in addition to extending the waiver and release of all of
the claims set forth in the Letter Agreement, he is again waiving and releasing
any rights he may have under the Age Discrimination in Employment Act of 1967
(“ADEA”) and the Older Workers Benefit Protection Act (“OWBPA”), and that this
waiver and release is knowing and voluntary. Employee agrees that this waiver
and release does not apply to any rights or claims that may arise under the ADEA
and OWBPA after the date of Employee’s execution of this Supplemental Release.
Employee acknowledges that the consideration given for this waiver and release
is in addition to anything of value to which Employee was already entitled.
Employee further acknowledges that he has been advised by this writing that: (a)
he should consult with an attorney prior to executing this Supplemental Release;
(b) he has twenty-one (21) days within which to consider this Supplemental
Release; (c) he has seven (7) days following his execution of this Supplemental
Release to revoke this Supplemental Release; (d) this Supplemental Release shall
not be effective until after the revocation period has expired; and (e) nothing
in this Supplemental Release prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so. In the event Employee signs this Agreement and returns it to the Company in
less than the 21-day period identified above, Employee hereby acknowledges that
he has freely and voluntarily chosen to waive the time period allotted for
considering this Supplemental Release.



--------------------------------------------------------------------------------

February 24, 2020
Page 13 of 13
IN WITNESS WHEREOF, the Parties have executed this Supplemental Release on the
respective dates set forth below.

Keith Block, an individual
Dated: 2/24/2020
/s/ Keith Block SALESFORCE.COM,INC.Dated: By:


